






                                EXHIBIT 10.11(I)


                                                  September 20, 2006


Mr. Richard Monsorno
8954 Regina Road
Jacksonville, FL 32217

Dear Richard:

Your Employment Agreement, dated as of October 1, 2003, between you and ATC (the
"Agreement") expires on September 30, 2006. The Compensation Committee of the
Board of Directors would like to extend the "Term" as defined in the Agreement
to end on September 30, 2007.

All other terms of your employment as provided in the Agreement shall continue.
As modified by this letter, the Agreement shall remain in full force and effect.

If you are in agreement with the foregoing, please sign the two copies of this
letter in the space provided and return them to me.

Please call me if you have any questions.

                                                  Very truly yours,

                                                  /S/ Kathleen M. Kelly
                                                  ------------------------------
                                                  Kathleen M. Kelly
                                                  Vice President, Administration

KMK

ACCEPTED AND AGREED TO:

/S/ Richard Monsorno
-------------------------
Richard Monsorno
















